Exhibit 10.2


 


 


 
June 28, 2013
 
Leonard Feinstein
Bed Bath & Beyond Inc.
2 Jericho Plaza
Jericho, NY 11753


 
Dear Mr. Feinstein:

 
We write to confirm that, having agreed in principle on an extension of your
employment agreement, as amended (the "Agreement"), and in order to provide time
to agree upon the terms thereof, you were not deemed to have exercised your
option to elect senior status under the Agreement, and you will not go on senior
status on June 30, 2013.  In the interim, the provisions of the Agreement shall
remain in effect, except to the extent inconsistent with this letter.
 
As discussed, in addition to any rights that you and the company have to
terminate employment under Sections 7 and 8 of the Agreement, either of us may,
effective on no less than 120 days prior written notice to the other, terminate
your current employment arrangement and commence your senior status period under
the Agreement (with the effective date of any such termination being the "Final
Date" under the Agreement).
 
BED BATH & BEYOND INC.
 


 
By:   /s/ Steven H. Temares
         Steven H. Temares
         Chief Executive Officer
 


 
ACCEPTED AND AGREED:

 


 
/s/ Leonard Feinstein
Leonard Feinstein
 